

116 HR 2419 IH: Nuclear Weapons Abolition and Economic and Energy Conversion Act of 2019
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2419IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for nuclear weapons abolition and economic conversion in accordance with District of
			 Columbia Initiative Measure Number 37 of 1992, while ensuring
			 environmental restoration and clean-energy conversion.
	
 1.Short titleThis Act may be cited as the Nuclear Weapons Abolition and Economic and Energy Conversion Act of 2019. 2.Requirement for nuclear weapons abolition and economic and energy conversion (a)In generalThe United States Government shall—
 (1)provide leadership by signing and ratifying the United Nations Treaty on the Prohibition of Nuclear Weapons or any other international agreement that provides for—
 (A)the dismantlement and elimination of all nuclear weapons in every country; and (B)strict and effective international control of such dismantlement and elimination;
 (2)redirect resources that are being used for nuclear weapons programs to use— (A)in converting all nuclear weapons industry processes, plants, and programs, and in retraining employees, to shift to a constructive, ecologically beneficial peace economy, which includes strict control of all fissile material and radioactive waste; and
 (B)in addressing human and infrastructure needs, including development and deployment of sustainable carbon-free and nuclear-free energy sources, health care, housing, education, agriculture, and environmental restoration, including long-term radioactive waste monitoring; and
 (3)actively promote policies to induce all other countries to join in the commitments described in this subsection to create a more peaceful and secure world.
 (b)Effective dateParagraph (2) of subsection (a) shall take effect on the date on which the President certifies to Congress that all countries possessing nuclear weapons have begun the elimination of such weapons under established legal requirements comparable to those described in paragraph (1) of such subsection.
			